Determination annulled, with $50 costs and disbursements, and matter remitted to the Board of Police Commissioners of the City of Corning for a new hearing. Memorandum: A review of the evidence and especially the testimony of Commissioners Lane and Welch clearly indicates that the hearing accorded the petitioner was a hearing in form only to carry into effect the predetermination of his guilt. Such a hearing did not accord to the petitioner the fair and impartial trial to which he is entitled. (See People ex rel Tappin v. Cropsey 178 App. Div. 180, affd. 224 N. T. .564; People ex rel. Paekwood V. Biley, 232 N. T. 283, 286.) All concur. (Review of a determination of Corning police commissioners removing petitioner from the .office of chief of police of said city, which proceeding was transferred to the Appellate Division for determination by order of Steuben Trial and Special Term.) Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.